DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, it is not clear what is meant by “at least partially overlap in a resource and in time”. Is the “resource” a specific resource other than time, like a frequency resource? Time is also a resource, and thus, it is not clear what this phrase means. 
In claims 12, 23 and 27, there are the same ambiguity as the one addressed above for claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., US 2019/0239283 (Kwak).
Kwak discloses system and methods for physical random access channel transmissions. 
Regarding claims 1, 12, 23 and 27, Kwak teaches a UE and a method of wireless communication performed by a user equipment (UE), comprising: selecting, based at least in part on receiving, from a base station, configuration information that indicates a rule, one of a first communication, associated with a first traffic type, or a second communication, associated with a second traffic type, as a selected communication for transmission when the first communication and the second communication at least partially overlap in a resource and in time (UE receives configurations ([0098]), determines a prioritization for the PRACH and SR transmissions ([0104]), sends the PRACH transmission and the SR transmission according to the determined prioritization ([0105]), the prioritization permits and facilitates transmission of the PRACH and SR transmissions on different slots ([0107]); note that, for the PRACH and SR to be transmitted on different slots, one of the two (PRACH and SR) has to be selected to be transmitted on one slot, and the other has to be transmitted on another slot), wherein the first traffic type is an ultra-reliable low latency communication traffic type and the second traffic type is an enhanced mobile broadband traffic type (eMBB and URLLC described at [0110] and [0113]); and transmitting the selected communication ([0107]). Kwak fails to specifically teach that configuration information indicates a rule. However, Kwak teaches that the UE 601 can receive configurations and/or requirements for operation with the cell and the gNB 602 at 604 ([0098]), and that the system 600 prioritizes the transmissions using PRACH priority rules ([0094]). Kwak also teaches that the configurations can also be provided pre-determined and/or provided another way ([0098]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching to specifically include the rules as a part of the configuration information in order to communicate that particular information from the gNB to a UE. 
 Regarding claims 2 and 13, Kwak further teaches that the rule indicates that the first communication is always selected based at least in part on the first communication being an ultra-reliable low-latency communication and the second communication being an enhanced mobile broadband communication (the SR transmission is prioritized over the PRACH since the URLLC requires lower latency than eMBB. [0113]).
Regarding claims 3, 14, 24 and 28, Kwak further teaches dropping an other communication, of the first communication and the second communication and other than the selected communication (Kwak teaches that the prioritization permits and facilitates transmission of the PRACH and SR transmissions on different slots in the physical layer, [0107]. From this teaching, it is inherent that the other communication is dropped from the transmission in the first slot). 
Regarding claims 4-11, 15-22, 25, 26, 29 and 30, Kwak fails to specifically teach the recited limitations. However, these limitations are implementation details that can be well-known to a skilled artisan in the art. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Kwak by utilizing well known techniques in the field of the invention in order to make a working system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cheng et al. PG Pub., the Yamamoto et al. PG Pub., the Fu et al. PG Pub., the Taherzadeh Boroujeni et al. PG Pub., the Yang et al. patent, and the Yamamoto et al. patent, are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472